t c summary opinion united_states tax_court charles frederick held jr petitioner v commissioner of internal revenue respondent docket no 6972-00s filed date charles frederick held jr pro_se steven m webster for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue - - respondent determined a deficiency in petitioner’s federal_income_tax return in the amount of dollar_figure this court must decide whether petitioner is entitled to a deduction in the amount of dollar_figure for contributions to his individual_retirement_account ira for the taxable_year some of the facts in this case have been stipulated and are so found petitioner resided in charlotte north carolina at the time he filed his petition petitioner charles frederick held jr petitioner is a computer network administrator during petitioner was employed by mcneary insurance consulting mcneary from january to mid-february during his employment with mcneary petitioner was covered under a qualified_retirement_plan petitioner contributed dollar_figure to the mcneary retirement_plan in after leaving mcneary petitioner was employed by hynes inc harris group and brantech inc for the remainder of petitioner was not covered under a gualified retirement_plan during his employment in by these companies during petitioner also made contributions which totaled dollar_figure to his ira he deducted the dollar_figure in contributions to his ira on his federal_income_tax return petitioner’s adjusted_gross_income for the year in issue exceeded dollar_figure respondent disallowed the ira deduction petitioner contends that as soon as he ceased working for mcneary and was not eligible to participate in a qualified_retirement_plan with any of his subsequent employers he should be entitled to the ira deduction because he was not an active_participant in a retirement_plan for the vast majority of the tax_year and at the time he filed his return respondent contends that during petitioner was an active_participant in an employee retirement_plan regardless of the length of time he participated in the plan because petitioner was an active_participant and his adjusted_gross_income exceeded the applicable limit respondent’s position is that petitioner was not eligible to deduct contributions to an ira in under sec_219 in general under sec_219 an individual is entitled to deduct the amount contributed to an ira the amount of the deduction is limited to the lesser_of dollar_figure or an amount equal to the compensation includable in a taxpayer’s gross_income for the year sec_219 in addition the amount of the deduction may be limited if the taxpayer was an active_participant for any part of the taxable_year sec_219 an active_participant is an individual who is an active_participant in a sec_401 or other employer retirement_plan sec_219 this limitation results in total disallowance of the deduction for a single_taxpayer when the total adjusted_gross_income exceeds dollar_figure sec_219 and as relevant herein adjusted_gross_income is determined without regard to any q4e- ira deduction sec_219 a an individual is an active_participant in a defined_benefit_plan if for any portion of the plan_year he is not excluded under the eligibility provisions of the plan sec_1_219-2 income_tax regs the determination of whether an individual is an active_participant shall be made without regard to whether or not such an individual’s rights under a plan are nonforfeitable sec_219 683_f2d_57 3d cir affg tcmemo_1980_532 85_tc_168 if an employee makes a voluntary or mandatory contribution to an employer retirement_plan such employee is an active_participant in the plan for the taxable_year in which such contribution is made sec_1 e income_tax regs petitioner concedes that he contributed to a qualified_retirement_plan in under sec_219 we find that petitioner was an active_participant in an employer retirement_plan during petitioner further asks the court to correct the rigid requirements in sec_219 to comport with what he believes is the legislative intent to permit citizens to save for their retirement unfortunately for petitioner the legislative_history of sec_219 shows that the deduction for contributions to an ira is to be available only where an individual does not participate in any other tax-supported retirement_plan h - - rept pincite c b supp while the result to petitioner may appear harsh we cannot ignore the plain language of the statute and in effect rewrite the statute to achieve what would seem a more equitable result branes v commissioner supra pincite we find that petitioner was an active_participant in an employer retirement_plan and because his adjusted_gross_income exceeded dollar_figure he is not entitled to a deduction for his contributions to an ira sec_219 and reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
